Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informality:
Paragraph [0101] contains no scope of protection or description of invention and therefore should be deleted in its entirety from specification.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 8, 15, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7 and 15 recite “the group consisting of a reflection…”. There is insufficient antecedent basis for limitation “the group” in the claims. Additionally, claims 7 and 15 recite “an answering pulse”. It is unclear if this answering pulse or the same or different from an answering pulse recited in claims 6 and 9, respectively.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 thru 5, 9 thru 13, and 17 thru 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van der Wel et al (US 2018/0375738 A1), hereinafter van der Wel.
Regarding claim 1, van der Wel discloses an apparatus comprising:
A processor (various logical blocks, modules, circuits described implemented with a processor [0143])
A memory storing code executable by the processor (RAM memory, flash memory, ROM memory, etc. [0144]) to perform:
Configuring each node device on a serial network for an order measurement (each slave unit comprises a shunt resistance arranged in series with the power line and/ or ground line [0078])
Measuring an order parameter for each of the node devices (Fig. 2, S140 – determining relative voltage potentials)
And determining an order number of each of the node devices based on the order parameter for the node device (Fig. 2, S170 – identifying slave positions along the bus lines from the reported relative voltage potentials)
Regarding claim 2, van der Wel discloses the apparatus of claim 1, the processor further assigning a serial network unique device address to each of the node devices based on the order number of the node device (each node 200.1 to 200.n has a network specific address, via which it is addressed by the master unit 100 [0032]).
Regarding claim 3, van der Wel discloses the apparatus of claim 2, the processor further communicating with a node device based on the device address ([0032], cited and incorporated in the rejection of claim 2).
Regarding claim 4, van der Wel discloses the apparatus of claim 1, wherein: 
At least one node device comprises at least one node component presenting a constant Direct Current (DC) resistance (using direct current or alternating current supplied by the current adjustable power source [0087]) in series with data lines of the serial network (the individual cable resistances of the bus line sections between the master unit and the slave units [0036])
And configuring each of the node device comprises applying a specified current to the data lines (the predefined current IS [0137]) and directing each node device to report a node voltage (a relative voltage potential drop [0137]) and a node device identifier (unit identifier UID [0034])
Regarding claim 5, van der Wel discloses the apparatus of claim 4, wherein measuring the order parameter comprises receiving the node voltage as the order parameter associated with the node device identifier (Fig. 2, S160 – collecting the 
van der Wel does not explicitly disclose an ordering from highest to lowest of voltage. However, the ordering from highest to lowest value is a well-known method of sorting for various purposes across many fields.
Regarding claim 9, van der Wel discloses a method comprising:
Configuring, by use of a processor (various logical blocks, modules, circuits described implemented with a processor [0143]), each node device on a serial network for an order measurement (each slave unit comprises a shunt resistance arranged in series with the power line and/ or ground line [0078])
Measuring an order parameter for each of the node devices (Fig. 2, S140 – determining relative voltage potentials)
And determining an order number of each of the node devices based on the order parameter for the node device (Fig. 2, S170 – identifying slave positions along the bus lines from the reported relative voltage potentials)
Regarding claim 10, van der Wel discloses the method of claim 9, the method further assigning a serial network unique device address to each of the node devices based on the order number of the node device (each node 200.1 to 200.n has a network specific address, via which it is addressed by the master unit 100 [0032]).
Regarding claim 11, van der Wel discloses the method of claim 10, the method further communicating with a node device based on the device address ([0032], cited and incorporated in the rejection of claim 10).
Regarding claim 12, van der Wel discloses the method of claim 9, wherein:
At least one node device comprises at least one node component presenting a constant Direct Current (DC) resistance (using direct current or 
And configuring each of the node device comprises applying a specified current to the data lines (the predefined current IS [0137]) and directing each node device to report a node voltage (a relative voltage potential drop [0137]) and a node device identifier (unit identifier UID [0034])
Regarding claim 13, van der Wel discloses the method of claim 12, wherein measuring the order parameter comprises receiving the node voltage as the order parameter associated with the node device identifier (Fig. 2, S160 – collecting the reported relative voltage potentials & S180 – updating list of slaves based on the reported relative voltage potentials), wherein the order number is from highest to lowest node voltage.
van der Wel does not explicitly disclose an ordering from highest to lowest of voltage. However, the ordering from highest to lowest value is a well-known method of sorting for various purposes across many fields.
Regarding claim 17, van der Wel discloses a computer program product comprising a non-transitory computer readable storage medium having code embodied therein (RAM memory, flash memory, ROM memory, etc. [0144]), the code readable/ executable by a processor (various logical blocks, modules, circuits described implemented with a processor [0143]) to perform:
Configuring each node device on a serial network for an order measurement (each slave unit comprises a shunt resistance arranged in series with the power line and/ or ground line [0078])
Measuring an order parameter for each of the node devices (Fig. 2, S140 – determining relative voltage potentials)
And determining an order number of each of the node devices based on the order parameter for the node device (Fig. 2, S170 – identifying slave positions along the bus lines from the reported relative voltage potentials)
Regarding claim 18, van der Wel discloses the computer program product of claim 17, the processor further assigning a serial network unique device address to each of the node devices based on the order number of the node device (each node 200.1 to 200.n has a network specific address, via which it is addressed by the master unit 100 [0032]).
Regarding claim 19, van der Wel discloses the computer program product of claim 17, wherein:
At least one node device comprises at least one node component presenting a constant Direct Current (DC) resistance (using direct current or alternating current supplied by the current adjustable power source [0087]) in series with data lines of the serial network (the individual cable resistances of the bus line sections between the master unit and the slave units [0036])
And configuring each of the node device comprises applying a specified current to the data lines (the predefined current IS [0137]) and directing each node device to report a node voltage (a relative voltage potential drop [0137]) and a node device identifier (unit identifier UID [0034])
Regarding claim 20, van der Wel discloses the computer program product of claim 17, wherein measuring the order parameter comprises receiving the node voltage as the order parameter associated with the node device identifier (Fig. 2, S160 – collecting the reported relative voltage potentials & S180 – updating list of slaves based on the reported relative voltage potentials), wherein the order number is from highest to lowest node voltage.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 thru 8, and 14 thru 16 are rejected under 35 U.S.C. 103 as being unpatentable over van der Wel, in view of Peting et al (US 2016/0034414 A1), hereinafter Peting.
Regarding claim 6, van der Wel discloses the apparatus of claim 1. However, van der Wel does not disclose that configuring each of node devices comprises iteratively directing one of the node devices to communicate an answering pulse and directing all other of the node devices to not communicate the answering pulse.
Peting teaches a system in which each of circuit nodes 550-1 to 550-N individually emits an electrical pulse that travels along common serial line [0058].

Regarding claim 7, van der Wel, as modified by Peting, discloses the apparatus of claim 6. However, van der Wel, as modified by Peting, does not disclose that measuring the order parameter comprises transmitting a pulse over the data lines, receiving an answering pulse selected from the group consisting of a reflection of the pulse and a response pulse generated by the node device and measuring the order parameter as a time of flight for the answering pulse over the data lines from transmitting the pulse to receiving the answering pulse.
Peting teaches a circuit-node 550-1 emitting a pulse that is detected by the two pulse detectors 591 and 592 at two ends of the serial line. Pulse detector 591 receives the pulse after time period T1 and pulse detector 592 receives the pulse after time period T2 (Fig. 5B & [0061]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify van der Wel to include the teachings of Peting because by doing so, the relative location of all the different individual circuit nodes can be identified, as recognized by Peting.
Regarding claim 8, van der Wel, as modified by Peting, discloses the apparatus of claim 7, wherein at least one node device comprises at least one node component to increase the time-of-flight in series with data lines of the serial network (van der Wel, a shunt resistance RS [0078], cited and incorporated in the rejection of claim 1).
Regarding claim 14, van der Wel discloses the method of claim 9. However, van der Wel does not disclose that configuring each of node devices comprises iteratively 
Peting teaches a system in which each of circuit nodes 550-1 to 550-N individually emits an electrical pulse that travels along common serial line [0058].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify van der Wel to include the teachings of Peting because by doing so, the timing of when the pulse is received can be obtained and used for determining the location of a circuit-node, as recognized by Peting.
Regarding claim 15, van der Wel, as modified by Peting, discloses the method of claim 14. However, van der Wel, as modified by Peting, does not disclose that measuring the order parameter comprises transmitting a pulse over the data lines, receiving an answering pulse selected from the group consisting of a reflection of the pulse and a response pulse generated by the node device and measuring the order parameter as a time of flight for the answering pulse over the data lines from transmitting the pulse to receiving the answering pulse.
Peting teaches a circuit-node 550-1 emitting a pulse that is detected by the two pulse detectors 591 and 592 at two ends of the serial line. Pulse detector 591 receives the pulse after time period T1 and pulse detector 592 receives the pulse after time period T2 (Fig. 5B & [0061]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify van der Wel to include the teachings of Peting because by doing so, the relative location of all the different individual circuit nodes can be identified, as recognized by Peting.
Regarding claim 16, van der Wel, as modified by Peting, discloses the method of claim 15, wherein at least one node device comprises at least one node component to S [0078], cited and incorporated in the rejection of claim 9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Womack et al (US 2013/0237228 A1) discloses a method for recommending a relay node to which a user agent attaches.
Banu (US 2017/0078081 A1) discloses a method for calibrating a serial interconnection system.
Stephens, JR. (US 2015/0009739 A1) discloses various embodiments related to stacked memory devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAILEY R LE whose telephone number is (571)272-4910. The examiner can normally be reached 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIN F HEARD can be reached on (571)272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/Hailey R Le/Examiner, Art Unit 3648                                                                                                                                                                                                        
/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648